                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                  )
CARL T. STOVALL,                                  )
                                                  )
               Plaintiff,                         )
                                                  )
               v.                                 )         CIVIL ACTION
                                                  )         NO. 19-11117-JGD
FEDERAL MEDICAL CENTER AT                         )
DEVENS, et al.,                                   )
                                                  )
               Defendants.                        )
                                                  )

                                             ORDER

                                           June 3, 2019

DEIN, U.S.M.J.

       For the reasons below, the Clerk shall dismiss this action without prejudice.

       On April 13, 2019, the Clerk received a document from Carl. T. Stovall, who is currently

confined at FMC Devens [ECF #1]. The purpose of the document was unclear. In an abundance

of caution, the Clerk treated the document as a complaint and assigned a docket number so that

the filing would undergo further review by a judicial officer.

       On May 30, 2019, the Clerk received a letter from Stovall, in which he states that he did

not intend the April 13, 2019 submission to be treated as a complaint [ECF #4]. Further, it has

recently come to the Court’s attention that supervision of Stovall’s conditional release has been

transferred back to this Court. See United States v. Stovall, 13-mc-91008-DJC [ECF #65]. It is

now clear that Stovall intended that his April 13, 2019 filing to be docketed in the case

concerning his conditional release.

       Accordingly, the Court hereby orders:
       1.     The documents from Stovall that were filed in the present action shall be docketed

in United States v. Stovall, 13-mc-91008-DJC.

       2.     This action shall be DISMISSED WITHOUT PREJUDICE on the ground that it

was opened in error.

       SO ORDERED.

                                                     /s/ Judith Gail Dein
                                                    Judith Gail Dein
                                                    United States Magistrate Judge




                                                2
